DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/720215 filed on April 13, 2022 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 13, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on September 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 11, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235).

Claim 1, Jo teaches a memory device (View Jo ¶ 15; memory device) comprising: first redundancy boxes configured to output a post package repair (PPR) wordline activation signal in response to the active row address being matched (View Jo ¶ 6; hPPR); and at least one second redundancy box configured to output a soft post package repair (sPPR) wordline activation signal in response to the active row address being matched (View Jo ¶ 29, 31, 34; sPPR).

Jo does not explicitly teach a normal wordline activation logic configured to output a normal wordline activation signal in response to an active row address being matched; wherein the at least one second redundancy box is inactivated in response to old data access information.

However, Gouin teaches a normal wordline activation logic configured to output a normal wordline activation signal in response to an active row address being matched (View Gouin ¶ 17, 27; activate wordline); wherein the at least one second redundancy box is inactivated in response to old data access information (View Gouin ¶ 30, 33, 41; wordline inactivated).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jo with a normal wordline activation logic configured to output a normal wordline activation signal in response to an active row address being matched; wherein the at least one second redundancy box is inactivated in response to old data access information since it is known in the art that a wordlines can be inactivated (View Gouin ¶ 30, 33, 41).  Such modification would have allowed wordlines to be inactivated before a post package repair operation is executed.

Claim 16 is the system corresponding to the device of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gouin further teaches the normal wordline activation logic is activated in response to the PPR wordline activation signal (View Gouin ¶ 17, 27; activate wordline).

Claim 17 is the system corresponding to the device of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jo further teaches the normal wordline activation logic and the first redundancy boxes are inactivated in response to the sPPR wordline activation signal (View Jo ¶ 7, 29, 31, 34; sPPR enable signal). 

Claim 18 is the system corresponding to the device of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jo further teaches the PPR wordline activation signal is blocked from being output from a redundancy box matching the active row address among the first redundancy boxes in response to the sPPR wordline activation signal (View Jo ¶ 7, 29, 31, 34; sPPR enable signal).

Claim 19 is the system corresponding to the device of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jo further teaches the old data access information includes information for turning off an sPPR repair operation (View Jo ¶ 11, 18, 36; exit sPPR operation mode).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Jo further teaches activation of a repair wordline and a normal wordline is blocked in response to the sPPR wordline activation signal (View Jo ¶ 7; sPPR enable signal).

Claim 11, Jo teaches an operating method of a memory device (View Jo ¶ 15; memory device), the method comprising: outputting a post package repair (PPR) wordline activation signal by one of a plurality of first redundancy boxes in response to the active row address being matched (View Jo ¶ 6; hPPR); outputting a soft post package repair (sPPR) wordline activation signal by a second redundancy box in response to the active row address being matched (View Jo ¶ 29, 31, 34; sPPR). 

Jo does not explicitly teach outputting a normal wordline activation signal by a normal wordline activation logic, in response to an active row address being matched; activating a corresponding wordline in response to one of the normal wordline activation signal, the PPR wordline activation signal, or the sPPR wordline activation signal, wherein the second redundancy box is inactivated in response to old data access information.

However, Gouin teaches outputting a normal wordline activation signal by a normal wordline activation logic, in response to an active row address being matched (View Gouin ¶ 17, 27; activate wordline); activating a corresponding wordline in response to one of the normal wordline activation signal, the PPR wordline activation signal, or the sPPR wordline activation signal (View Gouin ¶ 17, 27; activate wordline), wherein the second redundancy box is inactivated in response to old data access information (View Gouin ¶ 30, 33, 41; wordline inactivated).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jo with outputting a normal wordline activation signal by a normal wordline activation logic, in response to an active row address being matched; activating a corresponding wordline in response to one of the normal wordline activation signal, the PPR wordline activation signal, or the sPPR wordline activation signal, wherein the second redundancy box is inactivated in response to old data access information since it is known in the art that a wordlines can be inactivated (View Gouin ¶ 30, 33, 41).  Such modification would have allowed wordlines to be inactivated before a post package repair operation is executed.


Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 11.  Jo further teaches activation of a repair wordline and a normal wordline is blocked in response to the sPPR wordline activation signal (View Jo ¶ 7; sPPR enable signal).

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Wilson (US Patent Application 2020/0117558).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the PPR wordline activation signal is output from a redundancy box matching the active row address among the first redundancy boxes in response to the old data access information.

However, Wilson teaches the PPR wordline activation signal is output from a redundancy box matching the active row address among the first redundancy boxes in response to the old data access information (View Wilson ¶ 15, 16; redundant PPR row).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the PPR wordline activation signal is output from a redundancy box matching the active row address among the first redundancy boxes in response to the old data access information since it is known in the art that wordlines can be compared (View Wilson ¶ 15, 16).  Such modification would have allowed wordlines to be compared to determine a defective address.

Claim 20 is the system corresponding to the device of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Wang (US Patent Application 2019/0311255).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the normal wordline activation signal is output from the normal wordline activation logic when no redundancy box matches the active row address among the first redundancy boxes in response to the old data access information.


However, Wang teaches the normal wordline activation signal is output from the normal wordline activation logic when no redundancy box matches the active row address among the first redundancy boxes in response to the old data access information (View Wang ¶ 26; matching signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the normal wordline activation signal is output from the normal wordline activation logic when no redundancy box matches the active row address among the first redundancy boxes in response to the old data access information since it is known in the art that wordlines can be compared (View Wang ¶ 26).  Such modification would have allowed wordlines to be compared to determine that a memory address is not defective.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Wilson (US Patent Application 2020/0243158).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the sPPR wordline activation signal is output in response to a comparison of the active row address with a row address stored in the memory device.


However, Wilson teaches the sPPR wordline activation signal is output in response to a comparison of the active row address with a row address that is stored in the memory device (View Wilson ¶ 75, 87; activate sPPR).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the sPPR wordline activation signal is output in response to a comparison of the active row address with a row address that is stored in the memory device since it is known in the art that a soft post package repair can be activated (View Wilson ¶ 75, 87).  Such modification would have allowed a sPPR operation to be enabled once a defective memory address is detected.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Morgan (US Patent 9,349,491).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach one of the normal wordline activation signal and the PPR wordline activation signal is output when the sPPR wordline activation signal is blocked in response to the old data access information.

However, Morgan teaches one of the normal wordline activation signal and the PPR wordline activation signal is output when the sPPR wordline activation signal is blocked in response to the old data access information (View Morgan Col. 3, Lines 5-43; hybrid post package repair).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with one of the normal wordline activation signal and the PPR wordline activation signal is output when the sPPR wordline activation signal is blocked in response to the old data access information since it is known in the art that a hybrid post package repair can be used (View Morgan Col. 3, Lines 5-43).  Such modification would have allowed a sPPR operation to be inactivated when a hPPR operation is activated.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Lo (US Patent Application 2016/0170853).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach receiving the old data access information from a memory controller.

However, Lo teaches receiving the old data access information from a memory controller (View Lo ¶ 37, 45; controller accesses defective data).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving the old data access information from a memory controller since it is known in the art that a memory controller can access defective data (View Lo ¶ 37, 45).  Such modification would have allowed old data to be inactivated.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) and further in view of Blumrich (US Patent Application 2009/0006764).


Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach setting the old data access information by a mode register set.

However, Blumrich teaches setting the old data access information by a mode register set (View Blumrich ¶ 39; contents of invalid request written to register).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with setting the old data access information by a mode register set since it is known in the art that a mode register set can be set (View Blumrich ¶ 39).  Such modification would have allowed an MRS to store invalid data.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US Patent Application 2018/0107597) in view of Gouin (US Patent Application 2010/0246235) in view of Blumrich (US Patent Application 2009/0006764) and further in view of Wilson (US Patent 10,403,390).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  The combination of teachings above do not explicitly teach accessing, using the mode register set, a cell that has a history of being repaired, after an sPPR operation has been performed.

However, Wilson teaches accessing, using the mode register set, a cell that has a history of being repaired, after an sPPR operation has been performed (View Wilson Col. 10, Lines 13-38; previously repaired data rows).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with accessing, using the mode register set, a cell that has a history of being repaired, after an sPPR operation has been performed since it is known in the art that data can be previously repaired (View Wilson Col. 10, Lines 13-38).  Such modification would have allowed previously repaired data to be accessed.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tucek et al. (U.S. Patent Application No. 2015/0370655) teaches the memory module controller performs one or more memory access operations to read S bytes of data (the original data) starting from the addressable memory location located at a first address [addr-old].
You et al. (U.S. Patent Application No. 2017/0256326) teaches the memory blocks share an SPPR enable signal and only a predetermined memory block may access the redundant cell region.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114